Citation Nr: 1616319	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  04-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left shoulder disability.  

2.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An October 2002 rating decision denied a rating in excess of 10 percent for a left shoulder disability, and a July 2004 rating decision denied service connection for a cervical spine disability.   The Veteran testified at a hearing before the Board in May 2006, and a transcript of that hearing is of record.  

In July 2006, the Board increased the rating of the Veteran's left shoulder disability to 20 percent effective August 14, 2002.  In May 2007, the Board remanded the claim for service connection for a cervical spine disability.  In December 2007, the Board denied a rating in excess of 20 percent for the left shoulder disability and denied service connection for a cervical spine disability.  The Veteran's representative filed an appeal of the December 2007 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a September 2008 Order, the Court vacated the December 2007 Board decision and remanded the claim to the Board for readjudication, in accordance with the Joint Motion for Remand.  In January 2010 and January 2011, the Board remanded the claims for development consistent with the Joint Motion for Remand.  

In a March 2014 decision, the Board denied service connection for a cervical spine disability and remanded the claim for a rating in excess of 20 percent for the left shoulder disability.  The Veteran's representative filed an appeal of the March 2014 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in a May 2015 Order, the Court vacated the portion of the March 2014 Board decision which denied service connection for a cervical spine disability and remanded that claim to the Board for readjudication, in accordance with the Joint Motion for Partial Remand.

With regard to the Veteran's claims, additional treatment records have been obtained and associated with the claims file.  Additionally, examinations have been performed by medical personnel.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  A cervical spine disability was not shown during service or for many years thereafter, and the weight of the evidence is against a finding that a current cervical spine disability is related either to active service or to the Veteran's service-connected left shoulder disability.

2.  Throughout the period of appeal, the Veteran's left shoulder disability is manifested by no more than limitation of motion to shoulder level with pain, tenderness, degenerative joint disease, and crepitus, secondary to traumatic injury.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service, it is not the result of or aggravated by a service-connected disability, and a relationship between a cervical spine disability and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

2.  The criteria for a rating higher than 20 percent for separation of the left acromioclavicular joint have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5003, 5010, 5201, 5203 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated March 2004 and April 2006 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with numerous examinations of the cervical spine and left shoulder disabilities, some of which, the Board will discuss in further detail below, are inadequate for the purpose of rendering a decision.  In October 2012, upon review of the examination reports and other medical evidence of record, the Board requested an expert medical opinion from a physician with the Veterans Health Administration (VHA).  A VHA opinion was provided in December 2012, and an addendum was provided in January 2013.  The Board solicited an additional outside medical opinion in July 2013, and an additional medical opinion was provided in August 2013.  The December 2012, January 2013, and August 2013 expert opinions indicate that the physicians reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the expert opinions are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

The Veteran claims that he has a cervical spine disability either directly as a result of an in-service injury or secondary to a service-connected left shoulder disability.  The Board will analyze the claims together because they involve a similar application of law to fact.

In general, service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  To the extent that the Veteran's cervical spine disability represents a degenerative or arthritic process, the Board will consider entitlement to service connection both by a continuity of symptomatology and on a presumptive basis.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has been diagnosed with a variety of conditions affecting the cervical spine, including spondylosis, facet arthritis, disc disease, and degenerative joint disease of the cervical spine.  Thus, a current disability is shown.  With respect to an in-service event, disease, or injury, the Veteran claims that his neck injury is related to an in-service hard parachute landing.  The Board observes that the Veteran's service separation document indicates that he received both the Combat Infantryman Badge and a Parachutist Badge.  Accordingly, the Board finds that an in-service event, disease, or injury is conceded.  

With regard to medical evidence of nexus, the first post-separation complaint relating to the cervical spine appeared in October 1998, when the Veteran complained of increasing pain in the cervical spine.  A May 1999 x-ray examination showed mild lower cervical spondylosis.  In August 2000, a VA clinician noted that the Veteran experienced almost daily neck pain, and the Veteran stated that pain started while he was in service.  

In November 2002, Dr. J.M., the Veteran's treating VA physician, noted that the Veteran had a significant axial loading injury to the neck during active duty service.  Dr. J.M. noted that the Veteran struck his head and shoulder in a partially broken fall and was unconscious for some period of time before he was rescued.  Dr. J.M. noted that the Veteran had severe neck pain for some days after the injury, and he experienced nagging neck pain since that time, with the pain becoming more persistent as time went on.  Dr. J.M. opined that it was "plausible" that the Veteran's extensive history of cervical disc disease, without evidence of facet disease, was consistent with an axial loading injury that the Veteran incurred in service.

The Veteran underwent a number of VA examinations between 2004 and 2011; those examination reports consistently found, without further discussion, that a nexus opinion could not be offered without resort to speculation.  The Board places no probative weight in those opinions and will not discuss them further.  

At a March 2011 VA examination, the examiner opined that Dr. J.M.'s November 2002 opinion was purely speculative.  The examiner opined that the Veteran's cervical spine condition was not related to service.  The examiner noted that in the Veteran's March 1969 claim, he stated that he injured his left shoulder after jumping from a plane, and he did not mention an associated neck injury.  The examiner noted that the Veteran had x-ray evidence of multilevel spondylosis with multiple osteophytes in 2002.  That, the examiner noted, was not a typical finding relative to a single musculoskeletal event.  Instead, osteophytes typically occurred over time and were usually associated with osteoarthritis.  The examiner opined that the Veteran's cervical spine condition was not secondary to a service-connected left shoulder disability because a left shoulder injury was not an etiology for multilevel cervical spondylosis/osteophytosis.  

At a December 2011 VA examination, the examiner found that the Veteran's cervical spine disability was less likely than not incurred in or caused by an in-service injury or event.  As a rationale for that opinion, the examiner noted that the Veteran's service medical records and separation examination were negative for any neck pain.  The examiner noted that the Veteran had multilevel cervical disease that was more consistent with an age-related degenerative etiology than a traumatic etiology.  Those factors, combined, made it less likely than not that the Veteran's cervical spine condition was related to service.  The examiner further found that the Veteran's cervical spine condition was less likely than not proximately due to or the result of a service-connected left shoulder disability.  The examiner reasoned that the left shoulder disability would not cause compensatory cervical spine disease because there was no biomechanical or pathophysiological relationship.  The examiner further opined that the Veteran's left shoulder disability would not aggravate the cervical spine disability beyond its natural progression.  

On review of the medical evidence of record, in September 2012, the Board solicited an expert opinion from a VHA neurosurgeon or orthopedic spine surgeon.  In December 2012, Dr. D.A.T., a VA staff neurosurgeon and a professor at the Duke University Medical Center, provided an expert medical opinion as to whether the Veteran's cervical degenerative joint disease was related directly to the Veteran's period of active duty service.  Dr. D.A.T. conducted a review of the service medical records, noting that an April 1969 record documented a separated shoulder following a February 1967 parachute jumping injury.  Dr. D.A.T. noted that there were multiple discrepancies throughout the Veteran's records suggesting that the injury occurred in 1966 or 1967, with no specific date described consistently.  A June 1969 film of the left shoulder showed tendinous calcification, and the conclusion was that the Veteran had a healed left acromioclavicular separation.  An associated orthopedic review stated that the Veteran fell on his left elbow after a jump; there was no mention of a cervical spine injury.  A July 1969 treatment record confirmed that diagnosis, again with no mention of cervical spine pain or injury.  Thus, at the Veteran's time of release from service, Dr. D.A.T. noted that it was clear that the Veteran had a shoulder injury, and there was no evidence of a cervical spine injury from either the medical records or the Veteran's response to the medical questions.  Dr. D.A.T. noted that a simple acromioclavicular separation as noted on examination and films would not likely involve a cervical spine injury.  With that said, Dr. D.A.T. conceded that while there was a possibility that the Veteran incurred a mild cervical strain at the time of the parachute jump, that strain had no apparent lasting effects and no clinical relevance by 1969.  Dr. D.A.T. noted that cervical spine studies conducted many years later found no evidence of a previous fracture or significant neck injury.

Dr. D.A.T. noted that in 1999, approximately 30 years later with no intervening medical documentation, there were additional medical notes indicating that the Veteran experienced diffuse neck pain since the time of the 1967 shoulder injury.  The Veteran had an magnetic resonance imaging (MRI) examination of the cervical spine in 1999, which showed bulging discs at C3-C4 with spurs at several additional levels.  Dr. D.A.T. noted that the Veteran was 52 years old at the time of that examination.  An associated physical examination showed limited motion of the neck.  In July 2000, the Veteran had mild cervical spondylosis on cervical spine films.  Cervical films from October 2002 showed early disc degeneration and no evidence of nerve or spinal cord impingement.  Dr. D.A.T noted that the degenerative changes that the Veteran showed were "excellent" for his age, at that time 55, because most patients at age 55 have much more severe arthritis.  Dr. D.A.T. noted that several medical references indicate that nearly 100 percent of patients by the age of 40 will have experienced the onset of spontaneous cervical changes, and the Veteran's cervical films and MRI scans were entirely consistent with age-appropriate, expected arthritis. 

Dr. D.A.T. noted the November 2002 opinion from Dr. J.M., which provided a new description of the Veteran's 1967 injury, not previously documented in 1969, presumably from the Veteran's memory, suggesting that neck pain occurred at the time of the shoulder injury.  Dr. D.A.T. noted that there was no documentation to show the origin of that revised history.  The Veteran was noted to have typical signs and symptoms of cervical degenerative joint disease with neck pain.  Dr. D.A.T. noted that there was no evidence that Dr. J.M. reviewed the Veteran's service medical records, and the opinion appeared to be based on the Veteran's personal description of his past history.  

In summary, Dr. D.A.T. found that the Veteran presented with circumstantial evidence of neck pain at some delay after service separation in 1969, presumably starting in 1999, some 30 years later, but possibly earlier with no contemporary records, including the detailed service discharge summary from 1969, documenting any form of cervical spine injury or neck pain related to the injury.  The Veteran's left acromioclavicular separation was healed by the time of service separation in 1969.  There were no medical records between 1969 and 1999.  In 1999, the Veteran was 52 years of age, far past the expected time for onset of spontaneous cervical degenerative joint disease, which typically occurs by age 40.  Dr. D.A.T. presented a literature review concluding that cervical spine degeneration occurred in nearly everyone and is spontaneous, and rarely if ever links to an antecedent history of injury, unless that injury was severe, such as a fracture, or required surgical intervention.  Thus, Dr. D.A.T. concluded that there was no epidemiological evidence to support the contention that a previous, mild neck injury in any way predisposes to later arthritis development, and much of the evidence is contrary to that occurring.  Cervical arthritis is spontaneous, primarily genetically determined, and universal past age 40.  Dr. D.A.T. conceded that it was certainly possible that the Veteran experienced a mild cervical myofascial strain during the 1967 parachute jumping injury because there were no records available immediately after that injury.  However, by 1969, upon detailed questioning during separation examination, the Veteran did not admit or indicate any such injury and did not describe any neck pain.  Dr. D.A.T. indicated that it was also very unlikely that a simple acromioclavicular separation would lead to any significant cervical spine injury, and that was consistent with all of the Veteran's service treatment records.  

In January 2013, Dr. D.A.T. further opined that it was very unlikely that the Veteran's current cervical spine disability had increased in any manner beyond the natural, ordinary, slow progression of the disorder.  Dr. D.A.T. further opined that it was very unlikely that the Veteran's cervical arthritis was in any way attributable to the existing left shoulder disability.  As a rationale for those opinions, Dr. D.A.T. noted that the Veteran was diagnosed with cervical arthritis at an appropriate age, and none of the changes were sufficiently severe or symptomatic to suggest surgical intervention.  Dr. D.A.T. noted that there would ordinarily be no connection between a left shoulder separation and the cervical spine, and arthritis in those two different regions would each progress at their own rate.  

In April 2013, the Veteran's representative argued that there were several weaknesses in the expert opinions of Dr. D.A.T.  The representative noted that Dr. D.A.T. was a neurosurgeon, rather than an orthopedist.  Further, the Veteran's representative noted that while the Veteran was diagnosed with degenerative joint disease of the cervical spine, Dr. D.A.T. relied on, cited, and attached abstracts of medical journal articles concerned with degenerative disc disease of the spine.  Accordingly, in order to fully address these concerns, in July 2013, the Board requested an additional expert opinion from an orthopedic spine surgeon.

In August 2013, Dr. C.G.T., an orthopedic spine surgeon, noted that the terms "degenerative disc disease," "degenerative joint disease," and "spondylosis" were frequently used interchangeably and could lead to confusion.  Dr. C.G.T. noted that the term "degenerative disc disease" specifically referred to the disc itself anteriorly.  The disc can wear and lead to spurring, which, Dr. C.G.T. noted, was referred to in the Veteran's MRI reports.  Those symptoms are all a part of the degenerative disc disease.  Dr. C.G.T. explained that the confusion arises because the process of degenerative disc disease leads to degenerative joint disease in the facet joints.  The degeneration of all three of those joints secondary to the degenerative cervical disc disease is frequently referred to as degenerative disc disease.  It can be referred to as spondylosis and as degenerative joint disease.  Dr. C.G.T. noted the Veteran's contention that trauma from the time of 1966 or 1967, or the combination of those traumas, led to the degenerative joint disease.  Dr. C.G.T. noted that two MRI examinations addressed that contention.  A 1999 MRI discussed the degenerative disc disease anterior in the spine, with some spurring and endplate changes.  All such changes, Dr. C.G.T. observed, were noted 30 years after the events of the trauma described by the Veteran, and only addressed the anterior cervical disc.  The facet joints, or the posterior elements, were said to be normal.  In other words, there was no degenerative joint disease in the facet joints.  A 2002 MRI report stated that the degenerative disc disease was probably a little worse, referring to the anterior cervical disc space, and again stated that the posterior elements, which include the facet joints, were normal.  Dr. C.G.T. noted that those two MRIs, 30 years after the claimed injury, established that there was degenerative cervical disc disease, but there was "no problem" in the posterior facets, and so technically, no degenerative joint disease.

Dr. C.G.T. stated that he agreed entirely with the conclusions of Dr. D.A.T.  Dr. C.G.T. noted that it was Dr. D.A.T.'s opinion that the Veteran developed degenerative cervical disc disease over a period of time, which is the natural course of history, and probably would have developed regardless of the injury sustained in 1966 and 1967.  Dr. C.G.T. stated that he firmly believed in the literature that Dr. D.A.T. brought to support his findings.  Dr. C.G.T. additionally addressed the probative value of the November 2002 opinion of Dr. J.M. linking the Veteran's cervical spine disability to service.  Dr. C.G.T. noted that the November 2002 opinion reported that the Veteran suffered an axial compression injury to the head.  Dr. C.G.T. noted that injury was different from the reported history that the Veteran gave in 2006.  Dr. C.G.T. noted that had the Veteran indeed sustained an in-service axial compression load injury, that injury would have produced immediate, acute, and significant complaints in the neck.  The Veteran would have complained of symptoms at his exit examination, and that injury would not have been anything less than a very significant injury to the neck.  Dr. C.G.T. noted that he could not find any such references in the Veteran's medical history.  Dr. C.G.T. noted that such an injury, or a combination of two injuries or three injuries, would have been a significant impediment to the Veteran's duty, had it produced significant degenerative cervical disc disease or significant injury enough to produce this kind of cervical disc disease.

In sum, by the history that the Veteran provided, by the multiple x-rays and MRI reports in the claims file, Dr. C.G.T. concluded that it was most probable and more likely than not that the Veteran developed degenerative cervical disc disease over a period of time that most probably would have developed regardless of the injuries that the Veteran described.  Dr. C.G.T. agreed with Dr. D.A.T. that the Veteran may have had some cervical injury with the fall, but that was not significant enough to have produced the degenerative cervical disc disease that is apparent 30 years later by MRI.  

The Board acknowledges that the Veteran's representative has argued that the existing medical evidence of record is inadequate for the purpose of rendering an examination.  The Board disagrees with that contention.  In April 2013, the Veteran's representative argued that Dr. D.A.T.'s opinion was based on an "inaccurate factual and medical premise" because it conflated the diagnoses of degenerative disc disease and degenerative joint disease and cited irrelevant medical literature.  Dr. C.G.T.'s opinion clarified the Veteran's diagnoses and confirmed the findings of Dr. D.A.T.  In December 2015, the Veteran's representative argued that Dr. C.G.T.'s opinion was inadequate to support his conclusions.  It was further essentially argued that Dr. C.G.T. did not adequately consider the Veteran's lay statements.  The Board places more probative weight on the findings of these medical professionals regarding the weight to be afforded to the medical literature and the Veteran's lay statements than on the opinion of the Veteran's representative, who has not demonstrated the medical training, expertise, or competency to opine as to such matters.

On review of the medical evidence, the Board finds that there is one competent medical opinion, the November 2002 opinion of Dr. J.M., linking the Veteran's cervical disability with his military service.  The Board finds that opinion is of little probative value for several reasons.  The opinion appears to be based on the Veteran's subjective account of his in-service experiences, which, as discussed by Drs. C.G.T. and D.A.T., is inconsistent with the facts presented in the Veteran's service treatment records.  The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Additionally, the November 2002 opinion does not address the evidence that would appear to be contrary to its conclusion; for example, Dr. J.M. does not address the 30-year gap between the Veteran's separation from active service and presentation of symptoms.  Lastly, the Board notes that Dr. D.A.T., a neurosurgeon, and Dr. C.G.T., an orthopedic surgeon, both placed little probative weight in the November 2002 opinion of Dr. J.M. and explained issues with that decision.  The Board places great probative weight on the expert opinions of Dr. D.A.T. and Dr. C.G.T.  Those opinions were offered following an extensive review of the Veteran's claims file and an extensive discussion of the pertinent medical evidence of record.  Dr. D.A.T. additionally offered a review of medical literature in support of his conclusion, and Dr. C.G.T concurred with the conclusion reached at the end of that literature review.  The Board finds the opinions of Dr. D.A.T. and Dr. C.G.T. to be highly credible and persuasive and thus places great probative value on those opinions.  

To the extent that the Veteran believes that his cervical spine disability is related either to service or to a service-connected left shoulder disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a cervical spine disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's cervical spine disability is related either to his military service or to his service-connected left shoulder disability, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's cervical spine disability and his service or his left shoulder disability, with greater probative weight than the lay opinions.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his cervical spine disability, and finds that he has not done so.  There is no competent medical evidence suggesting that the Veteran was treated after service for a chronic cervical spine disability until 1998 at earliest, or approximately 29 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Thus, while the Board has considered the lay contentions that the Veteran experienced cervical spine problems soon after military service, the Board finds that the weight of the evidence, including the 29 year gap between the Veteran's separation from service and his seeking treatment for a cervical spine disability, does not support a finding of continuous symptoms since active duty.  Therefore, the Board concludes that the Veteran's allegations of continuity of symptomatology are not credible, and that the medical nexus element cannot be met via continuity of symptomatology.  Furthermore, the Board finds that arthritis of the cervical spine was not shown within one year following separation from service.  Consequently, presumptive service connection is also not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.    38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2015).  The provisions requiring consideration of pain and other functionally limiting factors should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2015).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  Diagnostic Code 5010, for rating traumatic arthritis, directs that traumatic arthritis be rated under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2015).  

With regard to the left shoulder disability, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation.  Nor is there objective evidence of impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus.  Accordingly, the criteria pertaining to those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2015).   

Normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, and normal internal and external rotation is from 0 to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to shoulder level.  38 C.F.R. § 4.71, Plate I (2015).  

The Veteran has been assigned a 20 percent rating for a left shoulder disability on the basis of Diagnostic Code 5201, which provides for limitation of motion of the arm.  The regulatory criteria set forth in Diagnostic Code 5203 for impairment of clavicle or scapula, are also applicable.  The criteria in Diagnostic Code 5201 provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in service medical records and on VA examinations) that he is right-handed.  Therefore, with respect to the left shoulder, the Board will apply the ratings and criteria for the minor arm under the relevant diagnostic code.  The diagnostic criteria pertaining to traumatic arthritis are applicable where limitation of motion of the shoulder is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

On VA examination in October 2002, the Veteran complained that his shoulder disability had worsened over the years, and that he had experienced increased pain, weakness, stiffness, swelling, fatigability, lack of endurance, and inability to work overhead.  He reported that he had lost no time from work in the previous 12 months but had reduced his hours.  He was found to have tenderness to range of motion to his shoulders and to a bony prominence anterior left shoulder over the acromioclavicular joint area with palpation.  Range of motion testing of the left shoulder found 140 degrees out of 180 degrees abduction and 80 degrees out of 90 degrees external and internal rotation.  The examiner noted that range of motion was with consideration of pain, fatigue, weakness, lack of endurance, incoordination, and altered by repetition.  An x-ray showed minimal localized degenerative joint disease characterized by cortical irregularity of the acromioclavicular joint.  The diagnosis was status post left shoulder injury 1966 in parachute jumping with acromioclavicular separation diagnosis.   

On VA examination in July 2004, the veteran complained of pain in the acromioclavicular area and the top of the left shoulder at the head of the left humerus.  He reported flare-ups lasting two to three hours and having increased limitation of motion and function during a flare-up.  He also complained of stiffness and joint muscle weakness.  The VA examiner noted that each of the Veteran's flare-ups lasted for approximately two to three hours and was precipitated by "moving his head from side to side" when flying an airplane in his capacity as a flight instructor.  The examiner also indicated that, in the course of each flare-up, the Veteran experienced additional limitation of motion in his neck and left arm to the extent that he could not mow his lawn.  However, the examiner declined to specify the additional limitation of motion, in degrees.  Range of motion testing of the left shoulder found 115 degrees of flexion, 89 degrees of abduction, and 40 degrees of internal and external rotation.  There was pain on range of motion.  There was also guarding of shoulder movement, left shoulder crepitus, and tenderness of the left shoulder over the area of the acromioclavicular joint and on the top of the left shoulder and left arm.  The examiner noted that there was no additional range of motion loss due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The diagnoses were separation of the left acromioclavicular joint, degenerative joint disease of the acromioclavicular joint, and residuals of fractured left clavicle.  

The Veteran testified as to his current symptoms before the Board at a hearing in May 2006 and showed that he could only extend his left arm to approximately shoulder level.  The Veteran testified that his left shoulder disability had worsened over the years and affected his ability to work as a crop duster and flight instructor.  He further asserted that he recently had to "back off [full-time] flight instruction" and change jobs as a result of his worsening service-connected disability.

At an April 2010 VA examination, the examiner found objective evidence of pain with flexion of the left shoulder to 90 degrees.  Left shoulder abduction was to 90 degrees.  Left internal and external rotation were each to 50 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations following three repetitions of range of motion.  The examiner did not include any indication as to where the Veteran's pain began relative to the range of motion.  Moreover, while the examiner indicated that the Veteran did not have additional limitation after three repetitions of range of motion, the examiner did not include consideration of additional functional loss due to pain, weakness, excess fatigability, or incoordination.  No ankylosis was found.  The examiner reported that while the Veteran said his left shoulder hurt all the time, he denied experiencing flare-ups in the left shoulder.  While the left shoulder was tender, there was no instability found.

A January 2011 VA treatment record shows that the Veteran was unable to raise his left shoulder above 90 degrees.  Additionally, he had decreased external rotation.

At a March 2011 VA examination, the Veteran reported that he experienced constant pain in the left shoulder.  He treated the pain with Vicodin.  The examiner found pain, stiffness, and weakness.  No locking episodes, effusions, or deformity were noted.  The Veteran reported experiencing severe flare-ups one or two times a day that would last for one or two minutes.  The Veteran reported that he had a range of motion restriction of 50 percent with flare-ups.  The examiner found left shoulder flexion to 80 degrees and left shoulder abduction to 60 degrees with no objective evidence of pain.  There was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of range of motion.  The Veteran refused internal and external rotation range of motion testing, as he said that his left shoulder pain was too severe to perform those maneuvers.  No joint ankylosis was found.  

At a December 2011 VA examination, the Veteran reported constant increasing pain and stiffness in his left shoulder.  The Veteran worked at a home maintenance retailer in the lumber department.  The Veteran reported that he was still able to work, although with pain.  He took three hydrocodone tablets per day.  The report shows that the Veteran denied experiencing flare-ups that impacted the function of his left shoulder.  Left shoulder flexion was measured to 90 degrees with painful motion beginning at 0 degrees.  Left shoulder abduction was measured to 90 degrees with painful motion beginning at 0 degrees.  Repetitive use testing did not result in a decreased range of motion.  However, the examiner also observed pain on movement and less movement than normal following testing.  Localized tenderness, pain, and guarding of the left shoulder was present.  No ankylosis was found.

On VA examination in March 2015, the examiner recorded the Veteran's complaints of increasing pain and stiffness in the left shoulder.  It was specifically noted that the Veteran did not report experiencing flare-ups, functional loss, limitations with repetitive use, pain, weakness, fatigability, or incoordination.  Left shoulder flexion was observed to 90 degrees.  Left shoulder abduction was to 90 degrees.  External and internal rotation were each observed to 50 degrees.  The Veteran experienced difficulty performing overhead activities.  The examiner noted pain on examination but opined that the pain did not cause functional loss.  Repetitive use testing did not result in additional functional loss or range of motion.  No reduction in muscle strength or muscle atrophy was present.  No ankylosis was found.  There was no loss of head, nonunion, or fibrous union of the humerus.  The Veteran did not have malunion of the humerus with moderate or marked deformity.  X-rays documented arthritis of the left shoulder.  The examiner further opined that based solely upon the Veteran's left shoulder disability, he would be able to perform the duties associated with sedentary employment.

Diagnostic Code 5203 provides for a 20 percent rating for impairment of the clavicle or scapula when there is nonunion with loose movement or dislocation.  The disability may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).  The Board finds that the Veteran's left shoulder disability would not warrant a rating higher than 20 percent under Diagnostic Code 5203.  The maximum rating for impairment of the clavicle or scapula is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).  Therefore, because the Veteran's left shoulder disability already has the maximum rating under Diagnostic Code 5203, he is not entitled to a rating higher than 20 percent under that diagnostic code pertaining to impairment of the clavicle or scapula.  

However, Diagnostic Code 5010 provides that traumatic arthritis may be rated on the basis of limitation of motion, and Diagnostic Code 5203 provides that impairment of the clavicle or scapula may be rated on impairment of function of the contiguous joint.  Therefore, the regulatory criteria in Diagnostic Code 5201, the diagnostic code for limitation of motion of the arm, are applicable.  Under Diagnostic Code 5201, a 20 percent rating is warranted where there is limitation of motion of the minor arm at shoulder level.  A 20 percent rating is also warranted where there is limitation of motion of the minor arm to midway between the side and shoulder level.  A 30 percent rating is warranted where motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 5201 (2015).
 
The Board finds that a rating greater than 20 percent under Diagnostic Code 5201 is not warranted.  Range of motion testing in July 2004 demonstrated that the Veteran could abduct his left arm to shoulder level, and flexion of his left arm was to slightly above shoulder level.  The examiner found that there was no additional range of motion loss due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The Veteran also demonstrated at the May 2006 hearing that he could only raise his left arm to approximately shoulder level.  In April 2010, a VA examiner found that the Veteran could abduct his left arm to 90 degrees, and in March 2011, another VA examiner found left shoulder flexion to 80 degrees and left shoulder abduction to 60 degrees with no objective evidence of pain.  Notably, at the March 2011 examination, the Veteran reported that during flare-ups, his range of motion was reduced by 50 percent.  Such a reduction would result in findings of left shoulder flexion to 40 degrees and left shoulder abduction to 30 degrees.  Other VA examiners observed left shoulder flexion to 90 degrees and left shoulder abduction to 90 degrees in December 2011 and March 2015.  The evidence of record shows that at worst, the Veteran's left arm was limited to 30 degrees motion, and that is based on his report during flare-ups that occurred one to two times per day and lasting one to two minutes only.  The Board finds that the evidence does not show that the Veteran's left arm was limited to 25 degrees motion from the side.  The Board finds that the clinical evidence does not support the criteria for a 30 percent rating, and the Veteran's left shoulder disability most nearly approximates the criteria for a 20 percent rating.   

That does not end the inquiry, as the Board must consider functional loss and the impact of pain upon the disability.  In this case, the medical evidence shows that the Veteran has consistently complained of pain in shoulder motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  However, the effect of left shoulder pain is included in the assigned 20 percent rating.  The limitation of motion and functional loss documented in the medical records as resulting from pain, including flare-ups, is already contemplated in the disability rating now currently assigned.  Moreover, although the Veteran had pain on repetitive motion, that pain did not result in limitation of motion to the level that a separate or higher rating would be warranted.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the left shoulder disability beyond what is already being compensated.  Consequently, the Board finds that a higher disability rating based on limitation of motion is not warranted for the left shoulder.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for a left shoulder disability.  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2015).   

Other Considerations

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected left shoulder disability is adequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected left shoulder disability.  There is no competent and credible evidence of record that the Veteran has symptoms of that disability that are not considered in the rating criteria.  

In particular, the Veteran's service-connected left shoulder disability is manifested by signs and symptoms such as pain and limitation of motion.  Those signs and symptoms are contemplated by the rating schedule.  In summary, the schedular criteria for left shoulder disabilities contemplate a variety of manifestations of functional loss.  

Considering the variety of ways in which the rating schedule contemplates functional loss for left shoulder disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).

Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating for the left shoulder disability on appeal is not warranted.  

In reviewing the appeal for increased ratings, the Board notes that the Veteran has not indicated that he is unemployed or unemployable as result of his service-connected left shoulder disability.  The rating schedule accounts for some degree of interference with employment.  The evidence in this case does not represent an exceptional situation.  Notably, the Veteran appears to have maintained employment throughout the period of appeal.  Therefore, the Board finds that a claim for unemployability  has not been raised in the current appeal.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to an unemployability rating has not been raised.


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left shoulder disability, is denied.  

Entitlement to a rating in excess of 20 percent for a left shoulder disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


